Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 21, 23, and 24 of application 16/572,242 are rejected over claims 1, 6, and 8-10 found in copending parent application 14/005,877 (now U.S. patent 10,446,269) in view of Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) and Haupt et al., WO 2014/173774. Emboldened claims refer to the present application while the non-emboldened claims refer to the copending patent. 
16.  An apparatus, comprising:
a detector unit comprising a sensor configured to detect an actuation action performed by the detector unit to an actuation button of a medical device, the actuation button configured to cause the medical device to eject at least a portion of a medicament contained in the medical device, wherein the sensor is configured to detect the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action; 
an electric unit connected to the sensor and configured to store and/or provide information related to the detected actuation action; and
a dose determination unit configured to sense a rotational movement of a dose dial sleeve of the medical device for determining a dose of medicament.
1. An apparatus, comprising: a housing comprising an attachment unit for releasably attaching said apparatus to an actuation button of a medical device, wherein said apparatus is predisposed to attach directly atop said actuation button of said medical device such that said actuation button is inaccessible by a user, a detector disposed within the housing, the detector configured to detect an actuation action applied via said housing to said actuation button of said medical device to cause said medical device to eject at least a portion of a medicament comprised in said medical device, wherein said detector is configured to detect said actuation action based on a detection of a force and/or a touch applied to said housing as part of said actuation action, and an electric unit connected to said detector and configured to store information, in a memory, related to said detected actuation action, wherein said electric unit is configured to determine a length of a time interval during which said actuation action is applied, and to store and/or provide information related to said determined length of said time interval and/or to store and/or provide said information related to said detected actuation action based at least in part on said determined length of said time interval, wherein said information related to said detected actuation is not stored and/or provided if the length of time interval is below a predefined threshold.  
Claims 16 and 21 are rejected being obvious over claim 1 in view of 227 and Packman. Claim 16 includes the claimed limitations “a dose determination unit configured to sense a rotational movement of a dose dial sleeve of the medical device for determining a dose of medicament.”
Claim 1 similarly discloses all claim limitations except for the claimed limitations disclosed above. However, 227, [0214] discloses a protocol can be a non-acute care protocol wherein the care management of a patient is recorded and verified for proper drug, dose, [and] time of administration. Furthermore, [0239] discloses the identification of the patient receiving the medication as well as the dose administered and the dose amount. 227 doesn’t specifically disclose a “dose determination unit to determine a dose of the medicament selected before the actuation is applied.”  Additionally, the claimed “sense a rotation movement of a component of a dose dial sleeve of the medical device for determining a dose of medicament” is disclosed under Packman, col 4, lines 50-62, col 5, lines 36-55, and figures 1-3, and 6 which includes a syringe equipped to determine dosage dispensed using an optical-sensing displacement embodiment. Additionally, Haupt, page 1, lines 25-35, discloses an embodiment in which a sleeve inside the Solostar™ injection pen (known as the number sleeve) is caused to rotate when an amount of insulin is dialed or dispensed. Numbers on the number sleeve successively align with the dosage window as the sleeve rotates. When an amount of insulin has been dialed, the number corresponding to the dialed amount of insulin (in International Units) is displayed in the dosage window. When insulin is dispensed, rotation of the number sleeve causes the number displayed in the dosage window to be that associated with the dialed amount of insulin remaining in the pen yet to be dispensed. The passage also describes a supplemental device, provided with optical character recognition (OCR) functionality, for reading numbers aligned with the  
Thus, it would have been obvious at the time the claimed invention was filed to further include into claim 1 the cited dose determination unit 227 and the rotation movement detection, as disclosed in Haupt, to employ a protocol which insures proper dosage and a proper drug is administered to a patient which includes a rotational detection feature to determine dosage dispensing. One of ordinary skill in the art would have modified claim 1’s medication dispensing unit to include a medication dispensing unit meeting the protocol described. 227 and Haupt to disclose a known protocol and dispensing feature meeting the intent of the claim limitations. One of ordinary skill in the art would have modified the medication dispensing feature of claim 1 based on the protocol requirements and the results of the modification would have realized an embodiment ensuring the health and safety of a patient against improper medication dispensing and inadvertent underdose or overdose
The claim limitations of claims 16 and 21 are sufficiently close in scope and breadth to claim 1 where the same invention is being claimed in two different applications. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21, 22, 26, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of  Haupt et al., WO 2014/173774. 
	On claim 16, 227 cites (except as indicated): 
An apparatus, comprising: a detector unit comprising a sensor configured to detect an actuation action performed by the detector unit ([0206] sensor 60 detecting fluid flow) to an actuation button of a medical device (figure 11B and [0208] user increase force F by pressing on the plunger rod), the actuation button configured to cause the medical device to eject at least a portion of a medicament contained in the medical device (medication injected into patient from 14, figure 11B), wherein the sensor is configured to detect the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action (see above); 
an electric unit connected to the sensor and configured to store and/or provide information related to the detected actuation action; a dose determination unit configured to sense a rotational movement of a dose dial sleeve of the medical device for determining a dose of medicament ([0208] figure 11B, The volume calculated confirms that the medication has been delivered. If the pressure is only maintained from t2 to t3 then an incomplete volume has been delivered. Various time points t3, t4, t5 and t6 are indicative of 25%, 50%, 75% or 100% volume delivered respectively. The volume calculation can be displayed to the user providing feedback on volume delivered and time stamp logged as a partial dose of medication. The cited unit is sensor 60, which is described in [0162] and shown).
Regarding the excepted: “a dose determination unit configured to sense a rotational movement of a dose dial sleeve of the medical device for determining a dose of medicament,” in 227, [0214] discloses a protocol can be a non-acute care protocol wherein the care management of a patient is recorded and verified for proper drug, dose, [and] time of administration. Furthermore, [0239] discloses the identification of the patient receiving the medication as well as the dose administered and the dose amount. 227 doesn’t specifically disclose the excepted claim limitations.
In the same art of syringes, Haupt, page 1, lines 25-35, discloses an embodiment in which a sleeve inside the Solostar™ injection pen (known as the number sleeve) is caused to rotate when an amount of insulin is dialed or dispensed. Numbers on the number sleeve successively align with the dosage window as the sleeve rotates. When an amount of insulin has been dialed, the number corresponding to the dialed amount of insulin (in International Units) is displayed in the dosage window. When insulin is dispensed, rotation of the number sleeve causes the number displayed in the dosage window to be that associated with the dialed amount of insulin remaining in the pen yet 
It would have been obvious at the time the claimed invention was filed to modify the syringe disclosed in 227 using the optical displacement syringe mechanism disclosed in Haupt such that the claimed invention is realized. 
One of ordinary skill in the art would have substituted Haupt’s embodiment into 227 and the results of the substitution would have predicted the claimed invention. 
On claim 17, 227 cites: The apparatus according to claim 16, wherein the force is detected by the sensor in response to a movement and/or a deformation of at least a part of the detector unit caused by the force. [0203] fluid flow sensor. 
On claim 18, 227 cites except: The apparatus according to claim 16, further comprising an attachment unit for fixedly or releasably attaching the apparatus to the medical device. 
227, [0208] figure 11B, discloses a syringe-type embodiment in which the syringe includes components found the claimed elements of claim 1. 227 doesn’t disclose an “attachment unit.” 
However, it would have been obvious at the time the claimed invention was filed to include into 227, an “attachment unit.”
Unless the claimed “attachment unit” provides something new or unexpected, and the reference otherwise functionally provides the same functions as the invention, merely making a component separate which is otherwise found in a unified form in the 
C.    Making Separable 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
On claim 19, 227 cites: The apparatus according to claim 18, wherein the attachment unit is adapted to fit on an outer circumference of at least a portion of the medical device. 
See the rejection of claim 19, citing MPEP 2144.04.
On claim 21, 227 cites: The apparatus according to claim 16, wherein the sensor is one of an electric switch, a piezoelectric sensor, an optical sensor, a pressure sensor and a touch sensor.  [0203] FIGS. 11A and 11B depict a medication injection site 3 incorporating fluid flow sensor 60. The fluid flow sensor 60 can be a pressure measurement sensor with differential pressure inlets 62 and 64 that are fluidically connected to first fluid channel 8.
On claim 22, 227 cites:  The apparatus according to claim 16, wherein the information related to the detected actuation action includes information related to an instant of time at which the actuation action is detected. [208] Various time points t3, t4, t5 and t6 are indicative of 25%, 50%, 75% or 100% volume delivered respectively.
On claim 26, 227 cites: The apparatus according to claim 16, wherein the dose determination unit is connected to the electric unit and wherein the electric unit is further configured to store and/or provide information related to the determined dose and/or to store and/or provide information related to the detected actuation action based on the determined dose. See [0227], time stamp of partial dose administration. 
On claim 27, 227 and Haupt cites:
The apparatus according to claim 16, wherein the component comprises a dose determination unit is configured to optically sense the rotational movement. See the rejection of claim 16 citing Haupt, page 1, col. 4, lines 50-66 regarding the OCR feature of reading the number on the window. The detected reading of the number indicates a change in the positioning of the sleeve and thus, the number value indicates rotated movement corresponding to dialing in a dosage of medicament.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

On claim 34, 227 and Haupt cites: A method, comprising:
detecting, by a sensor, an actuation action performed by a detector unit of an apparatus, the detector unit comprising the sensor, the actuation action being performed to an actuation button of a medical device to cause the medical device to eject at least a portion of a medicament contained in the medical device, wherein the sensor detects the actuation action based on a detection of a force and/or a touch applied to the detector unit as part of the actuation action, 
storing and/or providing information related to the detected actuation
action, and 
determining, by a dose determination unit of the apparatus, a dose of the medicament at least in part by sensing a rotational movement of a dial dose sleeve of the medical device during a dose injection.  See the rejection of claim 16, wherein the limitations of claim 16 are the same or similar to claim 34 and therefore claim 34 is rejected over 227 in view of Haupt for the same reasons as claim 34. 
On claim 35, 227 cites: A non-transitory computer-readable medium, comprising instructions operable to cause a processor to perform the method of claim 34 when the non-transitory computer-readable program is executed on the processor. [0214] software within data collection system 6. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of Haupt et al., WO 2014/173774, and Kosaka, U.S. 2002/0163435. 
On claim 23, 227 cites except as indicated: The apparatus according to claim 16, wherein the information related to the detected actuation action is a representation of a time duration that has passed since the actuation action was detected, or an indication that a pre-defined time duration has passed since the actuation action was detected ([0208] time stamp logged).
227, as in the embodiment above, discloses using a time stamp to indicate the time when medication was dispensed, 227 doesn’t disclose a representation of a time duration that has passed since the actuation action was detected.
In the same art of medicine dispensing, Kosaka, [0029] discloses using a clinical chart to indicate a time when certain medicines are to be administered to a patient.  If the medication has been issued, an alarm sounds via a speaker.
It would have been obvious at the time the claimed invention was filed to modify 227 using the features outlined in Kosaka to create an embodiment wherein a 
On claim 24, 224 and Kosaka cite: The apparatus according to claim 16, wherein the electric unit comprises a provision unit configured to provide information on the information related to the detected actuation action optically, acoustically, haptically, by vibration, or by transmission to an electronic device that is different from the medical device. See the rejection of claim 23 citing Kosaka, [0029], speaker. 
Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Borochenko et al, U.S. 2013/0204227 (hereinafter, “227”) in view of Haupt et al., WO 2014/173774 and  Blasberg et al., EP 2,060,284. 
On claim 33, 227 cites except: The apparatus according to claim 16, wherein the electric unit is further configured to provide information allowing to identify, locate or find the medical device.
227, while discloses a unified syringe type devices as shown in figure 1 equipped with an electronics unit 30/32/34 to monitor dosage being administered to a patient 16. However, 227 doesn’t disclose the above limitations. 
In the same art of medication administration, Blasberg, [0080 and 20], discloses an embodiment of an external data processing unit equipped with memory and data interface. The interface includes a wireless interface, to include Bluetooth. The memory includes a serial number for the electronics module 3 to enable the unique identification 
It would have been obvious at the time the claimed invention was filed to further include into 227 the identification features of Blasberg such that the claimed invention is realized. Blasberg disclosed using Bluetooth features to allow a data interface device using Bluetooth to identify its cooperating with the cited electronics module. 
One of ordinary skill in the art would have substituted one syringe system for another known type and the results of the swap would have included an embodiment meeting the claimed invention.
Response to Arguments
The applicant’s arguments with respect to the rejection of claims 16 and 34 has been carefully reviewed. The claimed “a dose determination unit configured to sense a rotational movement of a dose dial sleeve of the medical device for determining a dose of medicament” was not previously examined, requiring a new search and consideration. Claim 34 includes similar claim language. Thus, the applicant’s arguments are moot. 
Allowable Subject Matter
Claims 20 is objected to but otherwise allowable. 
Claim 20 includes subject matter that would be rejected under four references. Thus, it is believed that one of ordinary skill in the art would not have envisioned claimed embodiment under four or more references and therefore, a rejection under Borochenko, Haupt, Kosaka, and Eljerson wouldn’t be reasonable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683